J-S09022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

RODNEY JERMAINE JOHNSON

                         Appellant                    No. 675 MDA 2015


                Appeal from the PCRA Order March 30, 2015
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0006484-2008


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

JUDGMENT ORDER BY LAZARUS, J.:                   FILED FEBRUARY 10, 2016

      For the reasons that follow, we affirm the order of the Court of

Common Pleas of York County, dismissing Rodney Johnson’s petition for a

new trial as an untimely petition filed under the Post Conviction Relief Act,

42 Pa.C.S.A. §§ 9541-9546 (“PCRA”).

      Johnson filed a petition for a new trial on March 20, 2015, claiming the

existence of newly discovered evidence, a claim which is cognizable under

the PCRA.    See 42 Pa.C.S.A. § 9543(a)(2)(vi).      Because claims that are

cognizable under the PCRA are to be pursued within the parameters of that

statute, see Commonwealth v. Concordia, 97 A.3d 366, 372 (Pa. Super.

2014), the trial court properly treated Johnson’s filing as a PCRA petition.

      A PCRA petition, including a second or subsequent petition, must be

filed within one year of the date the underlying judgment of sentence
J-S09022-16



becomes final. See 42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth

v. Bretz, 830 A.2d 1273, 1275 (Pa. Super. 2003). A judgment is deemed

final “at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3);

see also Commonwealth v. Pollard, 911 A.2d 1005, 1007 (Pa. Super.

2006).

      Here, Johnson’s judgment of sentence became final on May 30, 2011,

upon the expiration of the ninety-day period for filing a writ of certiorari with

the United States Supreme Court.            See 42 Pa.C.S.A. § 9545(b)(3);

U.S.Sup.Ct.R. 13. Thus, he had one year from that date, or until May 30,

2012, to file a timely PCRA petition. See 42 Pa.C.S.A. § 9545(b). Johnson

did not file the instant petition until March 20, 2015, nearly four years after

his judgment of sentence became final. Accordingly, the PCRA court had no

jurisdiction to entertain Johnson’s petition unless he pleaded and offered to

prove one of the three statutory exceptions to the time bar.            See 42

Pa.C.S.A. § 9545(b).

      In his petition, Johnson attempted to invoke the timeliness exception

relating to after-discovered evidence under section 9545(b)(1)(ii), claiming

that he “just received” a forensic report “which would have change[d] the

jury verdict.” Petition for New Trial, 3/20/15, at ¶ 3. However, this report

was, in fact, entered into evidence at trial as Commonwealth’s Exhibit 30.

See N.T. Trial, 5/12/09, at 184-86, 221. Accordingly, the facts contained in

                                      -2-
J-S09022-16



the report were known to Johnson at the time of trial and cannot be used to

invoke the exception to the time bar under section 9545(b)(1)(ii). Thus, the

PCRA court properly dismissed his petition.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2016




                                    -3-